              Case 3:20-cv-00290-KGB Document 21 Filed 06/09/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION


DERRICK MOSS                                                                        PLAINTIFF

v.                                 Case No. 3:20-cv-00290-KGB

U.S. XPRESS, INC., and
JIMMY R. PYLATE                                                                  DEFENDANTS

                        AGREED PROTECTIVE ORDER REGARDING
                            USX AND PYLATE DOCUMENTS

         Plaintiff Derrick Moss has served discovery requests on defendants U.S. Xpress, Inc.

(“USX”), and Jimmy R. Pylate (“Pylate”) wherein he inter alia requested confidential or

proprietary records, including certain internal documents and personnel records. USX and Pylate

submitted responses to these requests, inter alia, by providing many documents but objecting to

providing information that is confidential, private, or proprietary. However, defendants did agree

to turn over certain documents provided that they be produced subject to a suitable Protective

Order.

         The Court finds as follows:

         1.       Pursuant to the Court’s authority under Federal Rule of Civil Procedure 26(c), a

protective order should issue with regard to the production of certain proprietary or otherwise

confidential records that USX or Pylate has produced or agreed to produce (subject to this Order)

including certain internal documents and personnel-related materials (henceforth all collectively

referred to as the “protected materials”) in connection with this litigation.

         2.       Defendants USX and Pylate shall designate any protected materials by writing or

stamping the words “protected materials” or other similar designation on the document being

produced.
            Case 3:20-cv-00290-KGB Document 21 Filed 06/09/21 Page 2 of 4




       3.       The protected materials produced during the discovery and litigation of this matter

shall not be disclosed by plaintiff, by his counsel or representatives, or by his witnesses to any

person other than to counsel for the parties and counsel’s employees actively engaged in the

conduct of this litigation, to any experts retained for the purpose of assisting counsel in trial

preparation for this case, and to those specific witnesses who may testify in this action about topics

pertaining to the protected materials provided that prior to disclosure, each individual to whom

disclosure is made is advised of, and specifically agrees to abide by, this Order by executing a

Confidentiality Acknowledgement in the form attached hereto as Exhibit A. The protected

materials shall not be distributed for use in connection with any other claim or litigation absent

specific written authorization of USX or Pylate. If any of these protected materials are filed with

the Court, the documents must be filed under seal. If utilized in depositions, the court reporter

shall be notified that such documents will be kept confidential and attached under cover. Nothing

in this Order affects the admissibility of any such documents at trial as ruled upon by the Court

pursuant to the Federal Rules of Evidence.

       4.       The entry of this Order shall not affect or otherwise limit other protective orders

entered in this case. The non-disclosure provisions of this Order shall not terminate at the

conclusion of this action. Also, any disclosure shall be made in a manner such that the confidential

information does not become a matter of public record unless plaintiff is granted authorization by

this Court to introduce the protected material into evidence at trial. Furthermore, in the event that

any protected material is ultimately used in any Court proceedings, it shall not lose its proprietary

or confidential status through such use.

       5.       Any party may request that any document containing protected materials be filed

under seal.



                                                  2
             Case 3:20-cv-00290-KGB Document 21 Filed 06/09/21 Page 3 of 4




        6.       Within 40 days after final conclusion of all aspects of this litigation, all protected

materials (and all copies thereof) shall be returned to counsel for USX and Pylate together with a

certificate of compliance signed by plaintiff’s counsel; however, it is agreed that plaintiff’s counsel

may (for a period of three years) retain one copy of all protected materials for counsel’s file, which

will be kept confidential until destroyed no later than three years after all aspects of this litigation

have concluded.

        7.       All lingering issues, if any, regarding disclosure or production of other documents

(for which agreement among the parties has not been reached) shall be addressed by separate order.



        IT IS SO ORDERED this 9th day of June, 2021.




                                                _________________________________
                                                United States District Judge




                                                   3
         Case 3:20-cv-00290-KGB Document 21 Filed 06/09/21 Page 4 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


DERRICK MOSS                                                                        PLAINTIFF

v.                              Case No. 3:20-CV-00290-KGB

U.S. XPRESS, INC., and
JIMMY R. PYLATE                                                                 DEFENDANTS


                      CONFIDENTIALITY ACKNOWLEDGEMENT

        I have been designated by plaintiff (or by his counsel) as a person who may have access to
“Protected Materials” as that term is defined in the Agreed Protective Order (the “Order”) entered
in the above-entitled case.

        Having read the Order, I agree to comply fully with it and to be bound by its terms with
respect to all documents and information designated as “Protected Materials” or “Confidential”
under the Order. I agree not to copy any documents or information that have been designated as
“Protected Materials” or “Confidential” and disclosed to me. I further agree not to disclose such
documents or information to any person or entity not authorized under the Order to view such
materials.

       Following completion of this case, I will promptly return any and all such “Protected
Materials” to counsel for plaintiff Derrick Moss.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed this _____ day of _________________, 202__.



                                             ______________________________________
                                             Name

                                             ______________________________________
                                             Address



                                                                                EXHIBIT A



                                                4
